PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rogers, Joseph, O.
Application No. 16/029,347
Filed: 6 Jul 2018
For: SAFETY ROOF HATCH SYSTEM
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed January 05, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before October 20, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed July 20, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on October 21, 2020. An abandonment notice was mailed on November 04, 2020.   

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part- B Issue Fee Transmittal Sheet with payment of the issue fee of $250 (previously submitted October 21, 2020), (2) the petition fee of $525 (previously submitted October 21, 2020), and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
 /Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET